DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Maclean et al. (2013/0008663) alone.
As concerns claims 1, 21 and 22, Maclean shows a system for hydrocarbon production and a method of hydrocarbon production comprising: a host (distant refining facility) for receiving produced hydrocarbon; an offshore hydrocarbon production facility (10) comprising: a production wellhead (33) for connection to a subsea hydrocarbon reservoir (14); a production platform (12) configured to receive produced fluid (34) from the wellhead and being in fluid communication with the host via a long distance pipeline 
As concerns claim 2, Maclean shows wherein the processing of the produced fluid comprises degassing (40) the produced fluid and/or separating water (42) from the produced fluid to an extent that the semi-stabilized fluid is taken outside of the hydrate envelope for the conditions within the long distance pipeline, whereby significant formation of hydrates in the long distance pipeline is avoided (paragraph 0007).
As concerns claim 3, Maclean shows wherein the semi-stable oil product has a true vapor pressure (TVP) of greater than 1 bar and less than the true vapor pressure of the produced fluid from the well (paragraph 0009).
As concerns claim 4, Maclean shows wherein the semi-stable oil product has a true vapor pressure greater than 1.3 bar and less than 400 bar (paragraph 0009).
As concerns claim 5, Maclean discloses the claimed invention except for wherein the hydrocarbon production facility is an unmanned production platform (UPP).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized an unmanned production platform, since it has been held that broadly providing an automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized an unmanned production platform in the system for the expected benefit of removing the need for human operators to be present during the operation, which would increase safety.  Thus, one of ordinary skill in the art would have recognized that using an unmanned production platform in the system 
As concerns claim 7, Maclean shows wherein the production platform is further configured to process the produced fluid to produce a gas product (40) and/or a water product (42).
As concerns claims 8, 11 and 19, Maclean discloses the claimed invention except for wherein the production platform is configured to re-inject at least part of the gas product and/or at least part of the water product into the subsea oil reservoir.  The examiner takes official notice that it is old and well known in the art to re-inject a portion of a gas product and/or a portion of a water product into a subsea oil reservoir.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have re-injected at least part of the gas product and/or at least part of the water product into the subsea oil reservoir for the expected benefit of enhancing recovery of the production fluid.  Thus, one of ordinary skill in the art would have recognized that re-injecting at least part of the gas product and/or at least part of the water product into the subsea oil reservoir would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Maclean to obtain the invention as specified in the claim.
As concerns claim 9, Maclean shows wherein the production platform is configured to generate electrical power (74) by combusting at least part of the gas product (40).
As concerns claim 10, Maclean shows wherein the production wellhead is arranged to supply produced fluid to the production platform via subsea flow lines, a riser base and a riser (22).
As concerns claim 12, Maclean shows wherein the host is an offshore platform or vessel or is located onshore (paragraph 0009).
As concerns claim 13, Maclean shows wherein the host is located a distance from the offshore hydrocarbon production facility (paragraph 0009).  Maclean discloses the claimed invention except for wherein the long distance pipeline is at least 100km in length.  The examiner takes official notice that it is old and well known in the art that export pipelines routinely extend more than 100 km in length between a production platform and a host.  Furthermore, it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  Thus, one of ordinary skill in the art would have recognized that extending the export pipeline at least 100km in length would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Maclean to obtain the invention as specified in the claim.
As concerns claim 14, Maclean shows wherein the semi-stable oil product is stored at the host (paragraph 0009).
As concerns claim 16, Maclean shows wherein the production platform is configured to process (36, 32) the produced fluid to provide an oil product (62) that is sufficiently stable to be transported to a host located a distance therefrom via an unheated subsea pipeline, without the use of hydrate inhibitors, whereby formation of significant hydrates in the long distance pipeline is avoided (paragraph 0007 & 0009).  
As concerns claim 17, Maclean shows wherein the production platform comprises a two-stage separation system (36, 32) for producing the semi-stable oil product.
As concerns claim 18, Maclean shows wherein an oil product outlet (61) from a second stage (32) of the two-stage separation system is connected to the long distance pipeline via a riser and a riser base at the seabed (paragraph 0009).
As concerns claim 20, Maclean shows wherein both stages (36, 32) of the two- stage separation system have gas outlets (40, 70).  Maclean discloses the claimed invention except for a plurality of gas compressors arranged in series and wherein a final compressor of the plurality of gas compressors has an outlet for the gas product.  The examiner takes official notice that it is old and well known in the art to use gas compressors in association with a separation system.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized gas compressors in the system for the expected 
As concerns claim 23, Maclean shows wherein the semi-stable oil product has a true vapor pressure greater than 20 bar and less than 60 bar (paragraph 0009).
As concerns claim 24, Maclean shows wherein the semi-stable oil product has a true vapor pressure greater than 30 bar and less than 40 bar (paragraph 0009).
Response to Arguments
Applicant's arguments filed 08/17/2021 have been fully considered but they are not persuasive.  In response to applicant’s argument that Maclean does not teach or suggest wherein a production platform is configured to process a produced fluid to provide a semi-stable oil product suitable for exporting along a long distance pipeline to a host, and the host is configured to further process the semi-stable oil product to a fully stabilized product, the examiner respectfully disagrees.  Maclean shows wherein a production platform (12) is configured to process (36, 32) a produced fluid (34) to provide a semi-stable oil product (62) suitable for exporting along a long distance pipeline (export pipeline) to a host (distant refining facility; paragraph 0007 & 0009), and the host is configured to further process the semi-stable oil product to a fully stabilized product (paragraph 0009).  First, the term “semi-stable oil product” is a relative term based on the fact that the term is not defined by the claim, the specification does not .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW R BUCK/Primary Examiner, Art Unit 3679